DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Application Priority
	
	This application filed 04/04/2020, claims priority to CON of PAT 10610469 filed 08/05/2016 which is   a CON of 13/452,715 filed 04/20/2012 which is a CON of 11/666,543 filed 05/08/2008 which is a 371 of PCT/US2005/039496 filed 11/01/2005 claiming priority to PRO 60/623,958 filed 11/01/2004.

Information Disclosure Statement
No IDS are filed.
The following rejections are made:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-24, 26-32, and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hubbard (US 5922025) in view of Johnson (US 6869445 B1).

The claims are: a skin filler for treating one or more skin conditions, comprising calcium phosphate particles having an average diameter about 200 nm to about 4000 nm in combination with one or more aesthetic factor.  The recitation for treating one or more skin conditions is an intended use of the filler formulation.

Hubbard teaches a permanent, biocompatible material for soft tissue augmentation. The biocompatible material comprises a matrix of smooth, round, finely divided, substantially spherical particles of a biocompatible ceramic material, close to or in contact with each other, which provide a scaffold or lattice for autogenous, three dimensional, randomly oriented, non-scar soft tissue growth at the augmentation site. (abstract) Such microspheres have been used for correction of small deficiencies within the dermal corium to treat wrinkles and acne scars and bone defects in reconstructive surgery procedures (col 3 line 24 and col 1 line 40). The ceramic particles composed of calcium phosphate mineral and having minimized surface porosity present in a pharmaceutically acceptable fluid carrier, wherein the ceramic particles have been size selected to have a size distribution in the range from 15 um to 150 um (claim 39). The augmentation material can be homogeneously suspended, for example, in a biocompatible, resorbable lubricious gel carrier comprising, e.g., a polysaccharide (col 4 line 21).  It can be injected intradermally, subcutaneously or can be implanted(col 4 line 29). The reference teaches collagen-based composition for augmenting soft tissue repair, wherein the collagen s in the form of resorbable matrix beads having an average pore size of about 50 to 350 microns, with the collagen comprising up to about 10% by volume of the beads, have been used before (col 1 lines 65-66). The reference teaches the soft tissue augmentation material of the present invention comprises an injection system which can be used to add bulk and localize compression to the sphincter muscle/urethra (col 4 lines 48-49).
Hubbard fails to specify the particle size of about 200 nm to about 4000 nm as claimed.
Johnson teaches adherent packed beds of ceramic beads, each comprising a ceramic body coated with a biodegradable polymer (abstract) such as biodegradable polymers are poly (lactic acid) (“PLA”) and poly (glycolic acid) (“PGA') (dermal stimulant) (col 5 lines 39-40) or cellulose (col 3 line 55), and fabric bags containing such beads in a packed, self-supporting configuration. The polymeric coating provides some resilience to a packed bed of the ceramic beads, and prevents the beads from moving with respect to each other when placed under stress, leading to reduced breakage. The ceramic beads desirably are osteoconductive, and preferably are formed of a ceramic material that is resorbed during bone growth, such as hydroxyapatite, tricalcium phosphate, or mixtures of these materials. (Abstract) The coating on the exterior of the beads is substantially complete in any event, and may range in thickness from about 50 to about 200 nm. (col 6 lines 5-10)
It would have been an obvious to one of ordinary skill in the art at the time of the invention to coat the ceramic body. The motivation comes from the teaching that  polymeric coating provides some resilience to a packed bed of the ceramic beads, and prevents the beads from moving with respect to each other when placed under stress, leading to reduced breakage.  Hence, a skilled artisan would have had reasonable expectation of successfully producing similar efficacy and results. Additionally, it would have been an obvious matter to decrease the particle size of Hubbard’s composition, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459,463 (CCPA 1955). 
Claims 25, 33, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hubbard (US 5922025) in view of Johnson (US 6869445 B1), as applied to claims 116-24, 26-32, and 34 and further Allison (US20020197278A1).
The reference fails to teach the specific botulinum toxins. 
Allison teaches in the case of botulinum toxins it is desirable to increase the molecular weight of the molecule to reduce its diffusion from the site of injection. This can be achieved by coupling several molecules of PEG to one molecule of toxin or by enlarging the size of the PEG covalently attached to the toxin [0015]. 
It would have been an obvious to one of ordinary skill in the art at the time of the invention to combine the biodegradable polymer poly(lactic acid) (dermal stimulant) or cellulose with a muscle relaxant. The motivation comes from the teaching that 1) polymeric coating provides some resilience to a packed bed of the ceramic beads, and prevents the beads from moving with respect to each other when placed under stress, leading to reduced breakage 2) botulinum toxins is desirable to increase the molecular weight of the molecule to reduce its diffusion from the site of injection. This can be achieved by coupling several molecules of PEG to one molecule of toxin or by enlarging the size of the PEG covalently attached to the toxin [0015].  Hence, a skilled artisan would have had reasonable expectation of successfully producing similar efficacy and results. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 16- 35 are provisionally rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-10 of US 10610469. Although the conflicting claims are not identical, they are not patentably distinct from each other because the US patent teaches a skin filler for treating one or more skin conditions, consisting essentially of calcium phosphate particles having an average diameter of between about 200 nm to about 4000 nm whereas the claims herein are drawn to a skin filler for treating one or more skin conditions, comprising calcium phosphate particles having an average diameter about 200 nm to about 4000 nm in combination with one or more aesthetic factor. The only difference being an addition of an aesthetic factor. [I]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980.)


Conclusion
	No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Layla Soroush whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sreenivasan Padmanabhan, can be reached on (571) 272-0629. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LAYLA SOROUSH/Primary Examiner, Art Unit 1627